 



Executive Annual Incentive Plan
Fiscal Year 2007 Plan Summary
Plan Name: PLATO Learning FY 2007 Executive Annual Incentive Plan (“the Plan”).
Plan Objectives: The Plan is designed to support the achievement of financial
and key strategic goals. The Plan encourages three specific behaviors by PLATO
executives:

  a.   Increase the focus on financial results.     b.   Reinforce pay and
performance philosophy.     c.   Hold executives accountable for their financial
plan.

Plan Structure: Eligible employees will be provided an opportunity to earn a
percentage of their Target Incentive (expressed as a percent of salary) based on
the achievement of financial goals.
Eligibility and Incentive Targets: Employees listed in the table below are
eligible to participate in the Plan. Each Participant’s targeted incentive
opportunity is expressed as a percent of his/her annual base salary in effect on
October 31, 2007.

                          Incentive     Executive Job Title     Target    
President & CEO
      75 %    
Chief Financial Officer
      50 %    
Chief Technology Officer
      50 %    
Sr. Vice President, Operations
      35 %    
Vice President, Product Management
      35 %    
Vice President, Professional Services
      35 %    
Vice President, Human Resources
      30 %    
Vice President, Marketing Communications
      30 %    

The Company reserves the right to determine whether an executive will actually
participate in the Plan. Eligible employees will receive a notification letter
indicating they are eligible to participate in the Plan.
Effective Date: The plan will be effective for fiscal year beginning November 1,
2006.
Performance Measures: Payment will be based upon a financial objective and
adjusted by a payout modifier, which allows the bonus to be increased or
decreased up to 20%.

     
Financial Goal:
  EBITDA (Earnings Before Interest, Taxes, Depreciation, & Amortization)
 
   

The objective is based on the company’s achievement of the pre-established
financial goal. A minimum threshold of 50% of financial achievement is necessary
to achieve any payment under the financial component. The following table will
be used to determine the actual payment. Straight-line interpolation will be
applied to award payouts between achievement thresholds (ie 50%, 100%, 115%,
etc) and above minimum financial performance.

1 of 4



--------------------------------------------------------------------------------



 



                          Achievement of     Resulting     Actual Payment %    
Financial Goal     EBITDA     of Target Incentive    
< 50%
    < [X] MM       0 %    
50%
    [X] MM       50 %    
100%
    [X} MM       100 %    
115%
    [X} MM       122.5 %    
130%
    [X} MM       145 %    
145%
    [X} MM       167.5 %    
175%
    [X} MM       225 %    

Long Term Cash Incentive:
 
An additional $70,000 for each fiscal year, 2007 & 2008, will be added to the
participant’s financial incentive payout if 100% of the 2007 EBITDA goal is
achieved. The 2008 Long Term Cash Incentive will be paid at the same time as the
2008 Fiscal Year EIP payment in December 2008. The participant must be employed
at the end of the fiscal year (2007/2008) to receive the payment for that year.

     
Payout Modifier:
  2007 Order Growth
 
   

The 2007 Financial Goal incentive payment may be increased or decreased up to
20% based on the company’s achievement of 2007 Order Growth. A minimum threshold
of 50% of the Financial Goal achievement is necessary before the Payout Modifier
will be applicable. Straight-line interpolation between achievement percentages
in the following table will be applied to determine the actual payment amount.

2 of 4



--------------------------------------------------------------------------------



 



                    Achievement of 2007     Actual Payment % of     Order Growth
    Target Incentive    
[X] MM
      -20 %    
[X] MM
      0 %    
[X] MM
      20 %    

After the Financial Goal incentive has been adjusted by the Payout Modifier, the
2007 Long Term Cash Incentive amount will be summed to determine the 2007 EIP
payment, and the 2008 Long Term Cash Incentive amount will be deferred until the
end of fiscal 2008.
Example:
 
The Participant earns an annual base salary equal to $180,000 and has a target
incentive opportunity equal 30% (or $54,000). If the company achieves 115% of
the financial goal, the Participant will earn 122.5% of $54,000 or $66,150.
If PLATO achieves 2007 Order growth of 130%, then a Payout Modifier of 20% will
be used to adjust the Financial Goal Incentive. The Financial Goal of $66,150 is
multiplied by 20% and summed. This would result in a Modified Incentive of
$79,380 ($66,150 + $13,230). The 2007 Long Term Cash Incentive of $70,000 is
added to the Modified Incentive amount to determine the 2007 EIP payment of
$149,380 ($79,380 + $70,000). The 2008 Long Term Cash Incentive of $70,000 will
be deferred until the end of fiscal 2008. However, the total 2007 EIP
Achievement would be $219,380 ($149,380 + $70,000) including the portion
deferred until 2008.
Example Details:

         
Annual Base Salary:
  $ 180,000  
Target Incentive Percent:
    x 30 %
 
     
Targeted Incentive Opportunity:
  $ 54,000  
 
       
Financial Goal achieved @ 115%
    122.5 %
Financial Goal Incentive:
  $ 66,150    
Payout Modifier:
    x 20 %
 
     
 
  $ 13,230  
 
       
Modified Incentive:
  $ 79,380    
 
       
Long Term Cash Incentive — 2007:
  $ 70,000  
 
         
Modified Incentive:
  $ 79,380  
Plus Long Term Cash Incentive — 2007:
+  $ 70,000    
2007 EIP Payment:
  $ 149,380    
 
       
Deferred Long Term Cash Incentive — 2008:
  $ 70,000  
 
         
2007 EIP Achievement:
  $ 219,380    

3 of 4



--------------------------------------------------------------------------------



 



General Provisions:
 
The obligations of the Company, as set forth in this document shall be subject
to modification in such manner and to such extent as the CEO and the Board of
Directors deems necessary by agreement, or as may be necessary to comply with
any law, regulation or governmental order pertaining to compensation
The Plan shall be cancelled in the event of termination of employment with the
company. To remain eligible for a cash payment amount from the Plan, a
Participant must be continuously employed by the Company from date of hire or
November 1, 2006, whichever is later, through the end date of the Plan
(October 31, 2007), except for the following circumstances:
     (1) Death or Disability. If a Participant dies or becomes disabled before
October 31, 2007, his/her cash payment amount will be prorated to include only
the time period for which the Participant was an active PLATO employee. For the
purposes of this Plan “Disability” means that as a result of physical or mental
incapacity the Participant is unable for a period of 120 consecutive days during
any consecutive 180-day period to perform his duties hereunder on a full-time
basis. In the case of death, the payment amount will be given to the
Participant’s estate according to current law and established guidelines and
practices.
     (2) Paid or Unpaid Leave of Absence. If a Participant is on a paid or
unpaid leave of absence anytime between November 1, 2006 and October 31, 2007
his/her cash payment amount will be prorated to exclude the time he/she was on
such leave.
     (3) Involuntary Termination without Cause. In the event a Participant’s
employment with the Company is terminated after November 1, 2006 and before the
Plan end date (October 31, 2007) his/her cash payment amount will be prorated to
include only the time period for which the Participant was an active PLATO
employee.
     (4) Involuntary Termination with Cause. In the event a Participant’s
employment with the Company is terminated after November 1, 2006 and before the
Plan end date (October 31, 2007) the Participant will not be eligible for any
payment under the terms of this plan.
     (5) Participation for New Hire or Promotion. The Compensation Committee of
the Board of Directors may decide, in its sole discretion, those individuals who
are hired or promoted within the first six months of a performance period, will
be eligible for a prorated award within the confines of the Plan.
     (6) Change in Control. If at any time during fiscal year 2007 there is a
Change in Control event and the new company does not continue the Plan, the
incentive payment will be pro-rated through the effective date of the Change in
Control.
     (7) Plan Administration. The plan will be administered by Plato Learning,
which reserves the right to, at any time, amend, interpret, or terminate the
Plan, in whole or in part.

4 of 4